Citation Nr: 1044133	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  04-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disabilities.

2.  Entitlement to service connection for bilateral shoulder 
disabilities to include degenerative joint disease.

3.  Entitlement to service connection for a cervical spine 
disability to include degenerative joint disease and/or disc 
disease.

4.  Entitlement to service connection for bilateral knee 
disabilities.

5.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 
1976.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case has been transferred to the RO in 
Pittsburgh, Pennsylvania.

This appeal was previously before the Board in August 2007 but 
was remanded for additional development.  It was returned to the 
Board in November 2009, when it was again remanded for further 
development.  

The Board obtained an expert medical opinion in this matter from 
the Veterans Health Administration (VHA) in September 2010.  The 
Veteran was notified of this opinion in October 2010 and provided 
an opportunity to respond, but he did not. 

The Board notes that subsequent to the November 2009 remand, 
service connection for right Achilles tendonitis was granted in 
an April 2010 rating decision.  This is considered a complete 
grant of the benefit sought on appeal, and this aspect of the 
Veteran's claim is no longer before the Board.  However, the 
issue of entitlement to service connection for bilateral leg 
disabilities remains on appeal, which includes consideration of 
Achilles tendonitis of the left ankle.  


FINDINGS OF FACT

1.  A chronic disability of the legs other than right Achilles' 
tendonitis was not shown during service; current medical opinion 
finds that any current disability was not the result of active 
service, including the hepatitis that was treated during active 
service. 

2.  The Veteran was treated for bilateral shoulder complaints 
during service, and 20 years after discharge was noted to have 
severe osteoarthritis that eventually required bilateral 
arthroplasty, but the medical opinions that state there is no 
relationship between the current bilateral shoulder disabilities 
and active service to include a systemic disease or hepatitis in 
service outweigh any finding of continuity of symptomatology from 
the Veteran's contentions.  

3.  The Veteran was treated for neck complaints during service, 
and 20 years after discharge was noted to have arthritis and disc 
changes, but the medical opinions that state there is no 
relationship between the current cervical spine disability and 
active service to include a systemic disease or hepatitis in 
service outweigh any finding of continuity of symptomatology from 
the Veteran's contentions.  

4.  The service treatment records are negative for treatment of 
knee injuries or other knee complaints, and competent medical 
opinions state there is no relationship between the current 
bilateral knee disabilities and active service to include a 
systemic disease or hepatitis in service.  

5.  The Veteran was treated for low back injuries and complaints 
during service, and more than 30 years after discharge was noted 
to have arthritis, but the medical opinions state there is no 
relationship between the current low back disability and active 
service to include a systemic disease or hepatitis in service.  


CONCLUSIONS OF LAW

1.  Bilateral leg disabilities to include left Achilles 
tendonitis were not incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010). 

2.  Bilateral shoulder disabilities to include degenerative joint 
disease were not incurred due to active service, nor were they 
aggravated due to service, nor may arthritis be presumed to have 
been incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

3.  A cervical spine disability to include degenerative joint 
disease and/or disc disease was not incurred due to active 
service, not may arthritis be presumed to have been incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Bilateral knee disabilities were not incurred due to active 
service, nor may arthritis be presumed to have been incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  A low back disability was not incurred due to active service, 
nor may arthritis be presumed to have been incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2010). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, Veteran status has been established and is not at 
issue.  The Veteran was provided with a letter in March 2003 that 
contained all of the notification required by 38 C.F.R. § 3.159, 
as defined by Pelegrini.  This letter was provided to the Veteran 
prior to the initial adjudication of his claims.  

The Veteran was provided with additional VCAA notification 
letters in July 2003, August 2007, and March 2010.  The August 
2007 letter provided the notification required by Dingess, 
including information regarding disability evaluations and 
effective dates.  Although this portion of the notification was 
not received by the Veteran until after the initial adjudication 
of his claims, this does not result in any prejudice to his 
appeal.  His claims have been readjudicated on several occasions 
since the receipt of the Dingess notification, most recently in 
an April 2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Then Board concludes that the 
duty to notify has been met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have been 
obtained.  He was afforded appropriate VA examinations, and the 
examiners provided opinions that address all pertinent issues.  
In addition, the Board obtained the expert medical opinion from 
the VHA.  The Veteran failed to report for a scheduled June 2004 
hearing at the RO.  He also failed to respond to VA letters 
asking him if he was in receipt of Social Securing Administration 
(SSA) benefits.  There is no indication that there is any other 
relevant evidence outstanding in these claims, and the Board will 
proceed with consideration of the Veteran's appeals.

Service Connection

The Veteran contends that his claimed bilateral leg, knee, and 
shoulder disabilities as well as his neck and low back 
disabilities have all developed as a result of injuries or trauma 
sustained during service.  The Veteran notes that he was a 
paratrooper, and that he was treated in service for complaints 
regarding his shoulders, neck and low back, as well as his 
ankles.  Furthermore, he argues that his knee and other leg 
disabilities are the result of the repeated traumas that 
accompany parachute training.  The Veteran states that he did not 
seek treatment immediately following his discharge from service 
because he was discharged for enlisting under false pretenses, 
and that he did not believe it was fully honorable until 1977.  
Finally, the possibility that the Veteran's joint complaints are 
the result of the hepatitis for which the Veteran was treated in 
service has also been raised.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Leg Disabilities

The service treatment records indicate that the Veteran was seen 
for Achilles tendonitis of the right ankle in February 1974.  No 
complaints regarding the left ankle were registered at that time.  
The Veteran also complained of soreness of the left leg of five 
days duration in February 1976.  There was no trauma and no 
swelling.  The impression was muscle strain.  The October 1976 
discharge examination found that the lower extremities were 
normal.  

The post service treatment records do not show any treatment for 
a leg disability after discharge.  The Veteran was afforded a VA 
muscle examination in October 2008.  The claims folder was 
reviewed by the examiner, who stated that the Veteran had been 
seen on two occasions during service for left Achilles 
tendinitis.  He did not claim any right ankle or leg injuries 
during service.  On examination, the Veteran complained of 
bilateral ankle soreness and pain with flare-ups brought on by 
increased activity.  He complained of posterior Achilles 
tendinitis-type pain on the left but not the right side.  After 
the physical examination, the diagnosis was left Achilles 
tendinitis.  The examiner opined that this disability was at 
least as likely as not the result of active service.  

The Veteran underwent another VA examination in February 2010.  
The claims folder was reviewed by the examiner, who noted he was 
asked to address certain questions regarding right and left 
Achilles' tendonitis, ankle strain, and any other general 
disability of the legs manifested by pain.  The examiner noted 
that the October 2008 examination had referred to treatment for 
left Achilles tendonitis during service when it was actually the 
right Achilles tendon that was treated.  There were no claims of 
left leg or ankle Achilles' tendon injuries during service.  
After service, he had spent 27 years installing heating and 
cooling systems, which was physically demanding work.  After 
examination and X-ray studies, which revealed mild tibiotalar 
osteoarthritis for each ankle, the diagnosis was bilateral 
Achilles' tendon tendonitis.  The examiner opined that the 
Veteran's right Achilles' tendonitis was related to service.  
However, he did not believe that the left Achilles' tendonitis 
was related to service, as there were no complaints of this 
during service.  Instead, the examiner believed that this had 
developed independently based on overuse from the Veteran's 
manual labor job.  The examiner also found that there was no 
current diagnosis of bilateral ankle strain, and that a previous 
diagnosis of this contained in an October 2008 examination was a 
soft diagnosis with no real meaning.  Finally, the examiner 
opined that there was no other disability of the legs other than 
osteoarthritis of the ankles, which was not bothersome to him.  

A March 2010 VA muscle examination noted that the Veteran carried 
a diagnosis of fibromyalgia, but also noted that this was not 
shown in service.  Therefore, it was not likely that this 
disability was incurred in or a result of active service.  

The September 2010 VHA opinion addressed the possibility that the 
Veteran's leg complaints were related to the hepatitis that was 
treated in active service.  This opinion noted that the Veteran 
tested negative for hepatitis A and hepatitis B.  The examiner 
noted that none of the service treatment records contained 
sufficient laboratory studies to make a diagnosis of hepatitis C.  
The examiner opined that it was less than 50 percent probable 
that the Veteran's disabilities were due to chronic hepatitis C 
infection during service, as he had tested negative for 
cryoblobulinemia.  

The Board finds that entitlement to service connection for 
bilateral leg disabilities is not warranted.  

The Veteran was treated on a single occasion in February 1976 for 
muscle strain in the left leg.  There is no indication that this 
required follow up treatment or developed into a chronic 
condition, and the discharge examination was negative for a leg 
disability.  The initial evidence of any disability of the legs 
is dated decades after the Veteran's discharge from service.  He 
has not provided any contentions or other statements addressing a 
continuity of symptomatology between discharge from service and 
his current complaints.  The Board concludes that there is no 
evidence of continuity of symptomatology that would establish a 
relationship between the Veteran's current complaints and any 
injury or events during active service.  If he had a chronic 
disability over all those years it would seem likely that he 
would have sought treatment, or at least mentioned the problems 
when seeking treatment for other disorders.  He did not.  
Examiners have not found any chronic disorder that is related to 
the reported trauma in service.

As has already been noted, service connection for right Achilles' 
tendonitis has been established, and is no longer for 
consideration.  Although the October 2008 VA examiner opined that 
the Veteran's left Achilles tendonitis was the result of active 
service based on treatment for left Achilles tendonitis during 
service, this was clearly erroneous, as the service treatment 
records indicate that it was the right and not the left Achilles 
tendon that was treated.  The February 2010 examiner reached the 
same conclusion.  The only other diagnosis that has been rendered 
is of Achilles ankle strain, but this was not diagnosed during 
service and not found on the February 2010 examination.  Finally, 
the September 2010 examiner found it was not likely that any 
disabilities of the legs were the result of a possible hepatitis 
C infection during service.  Therefore, medical opinion also 
fails to establish a relationship between any current disability 
and active service, and the preponderance of the evidence is 
against the Veteran's claim.  

In reaching this decision, the Board recognizes the sincere 
belief of the Veteran that his claimed leg disabilities are the 
result of active service.  However, the Veteran is not a 
physician, and he is not qualified to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
qualified medical opinions have found that his current 
disabilities are not related to service.  He has not provided any 
specific contentions pertaining to his claimed injuries or to 
continuity of treatment after discharge from service.  The 
Veteran's appeal is not established. 

Bilateral Shoulder Disabilities

The service treatment records show that the Veteran was seen on 
several occasions for complaints pertaining to both shoulders.  

The November 1973 entrance examination found that the upper 
extremities were normal.  On a Report of Medical History obtained 
at that time, the Veteran answered "yes" to a history of broken 
bones.  However, the physician's summary indicated that this was 
a reference to a right hip injury at age 10.  Neither the 
examination nor medical history referred to a shoulder injury or 
disability.  

In December 1975, the Veteran complained of left shoulder and 
lower back pain with movement.  On examination, the left shoulder 
was tender to palpation.  There was full range of active and 
passive motion.  The impression was myalgia.  

An X-ray study of the left shoulder was obtained in February 
1976.  The left acromioclavicular joint was at the upper limits 
of normal.  There was no evidence of fracture or dislocation.  
There was an oblique lucency through the scapula that was 
probably vascular.  The conclusion was that the joint was at the 
upper limits of normal.  

The Veteran was seen on four occasions between March 1976 and 
April 1976 for complaints of either left or bilateral shoulder 
pain.  April 1976 records state that the Veteran had an old 
fracture of the left shoulder at 14 years of age.  He had injured 
his right shoulder by jamming it into a car door.  His left 
scapula had also been abraised and bruised when it was struck by 
a bottle.  On examination, there was point tenderness of the left 
clavicle and crepitus in both shoulders.  The right arm had range 
of motion restricted to 85 degrees.  The impression was contusion 
of the left scapula and myalgia of the right shoulder.  The final 
April 1976 treatment states that the Veteran had a history of 
bursitis.  On examination, there was mild crepitus at the 
articulation of the humerus and clavicle, but the findings were 
otherwise insignificant.  

August 1976 records note additional complaints of shoulder pain.  

The Veteran underwent a physical examination in October 1976 in 
preparation for discharge from service.  The upper extremities 
were determined to be normal.  

In a November 1976 Statement of Medical Condition, it was noted 
that the Veteran had undergone his separation medical examination 
more than three working days prior to departure.  The Veteran 
indicated his condition had changed, and identified the change as 
shoulder trouble.  He added that he had been told it was 
bursitis.  

The initial post service medical records are dated November 1999.  
These indicate that the Veteran was seen for complaints of neck 
and shoulder pain that radiated into his arms.  He described his 
pain as an ache which was always present in the neck and 
shoulders with occasional sharpness.  The Veteran estimated that 
75 percent of his discomfort was in the shoulders.  He was noted 
to have been a paratrooper in the military 20 years ago.  He 
claimed some problems off and on since then, with an increase in 
symptoms in the last few months.  He was also noted to have 
worked as an electrician and to have done manual labor for many 
years. 

Additional November 1999 records state that the Veteran reported 
having had pain in his shoulders for the past 20 to 25 years.  He 
used to jump out of airplanes in the military and had some 
difficulty at that time but there had been a worsening of the 
symptoms over the past three or four months.  The assessment was 
bilateral osteoarthritis grade IV of both shoulders.  

September 2000 private medical records state that the Veteran had 
bilateral Grade IV glenohumeral degenerative joint disease.  
There was significantly worse pain on the left side than the 
right.  X-ray studies showed bone on bone bilaterally.

Private treatment records from April 2001 state that an 
examination of the left shoulder demonstrated extreme pain and 
tenderness on range of motion.  An X-ray study showed advanced 
degenerative changes with large osteophyte formation.  He was 
bone on bone in the shoulder.  

An April 2001 surgical report notes that the Veteran had advanced 
shoulder arthritis.  He had been followed conservatively for a 
couple of years and now desired total shoulder replacement.  X-
rays confirmed bilateral shoulder degenerative joint disease.  A 
left primary total shoulder arthroplasty was performed.  

May 2001 records show that the Veteran received follow up 
treatment for his left shoulder replacement.  

August 2003 VA treatment records show that the Veteran was seen 
for degenerative joint disease.  He did not have any cartilage in 
his shoulder and had undergone rotator cuff surgery and left 
shoulder arthroplasty.  

The Veteran was afforded a VA examination in October 2008.  The 
claims folder was reviewed by the examiner.  The Veteran was said 
to have had a right clavicle fracture prior to entry into the 
service.  His left shoulder had started to bother him while in 
service and there were several notes as to treatment for both 
during service.  He was then noted to be complaining of bilateral 
shoulder pain with no known history of antecedent trauma.  The 
Veteran was treated with physical therapy and nonsteroidal anti-
inflammatory medications.  Following discharge from service, the 
Veteran had worked for 27 years as a heat and air installer as 
well as an electrician but had to stop in 1999 due to his 
multiple joint complaints and pains.  The Veteran had undergone a 
left total shoulder arthroplasty in 1999 and a right total 
shoulder arthroplasty in 2004.  These operations both helped him 
in the short term but he was now experiencing arthritis type pain 
again.  X-ray studies showed the components to be well fixed and 
in good alignment.  The diagnoses included degenerative joint 
disease with subsequent bilateral shoulder arthroplasty and 
residual pain.  

The October 2008 examiner noted that he did not have X-ray 
studies from before the Veteran's arthroplasties, but he was of 
the opinion that he most likely had significant and severe 
degenerative joint disease of both shoulders prior to 
replacement.  The examiner stated that although the Veteran did 
have some bumps and bruises while in the service, it was 
difficult to attribute all of what had gone on since that time to 
those bumps and bruises.  He opined that the Veteran's bilateral 
shoulders were less likely than not related to events that 
occurred while he was in service.  It was possible the Veteran 
had a systemic, perhaps rheumatologic disorder that had caused 
his multiple joint complaints, and the examiner referenced the 
Veteran's complaints of dysuria while in service.  

The Veteran was provided with another VA examination in March 
2010 in order to evaluate for a current diagnosis of a 
rheumatologic or other systemic disease.  The claims folder was 
reviewed by the examiners, and the Veteran was acknowledged as 
having a longstanding history of multiple joint and muscle 
complaints which dated back approximately a decade.  Both 
shoulders were noted to have been replaced.  The Veteran was 
noted to have a history of hepatitis C.  His service treatment 
records reported that he had hepatitis A, with no mention or 
documentation of hepatitis C.  The cryoglobulins had been checked 
over the course of several years and were all negative.  After a 
review of the previous laboratory and radiologic data, his social 
and family history, and the current findings, the examiners did a 
connective tissue disease workup.  The laboratory results were 
included in the examination report.  The Veteran had joint pain 
with a positive rheumatoid factor in the past, but he also had 
hepatitis C, which could cause a positive factor.  The Veteran's 
recent results were most likely positive due to his hepatitis C, 
and there was nothing on the current examination that suggests an 
inflammatory arthropathy.  Nothing in the service treatment 
records suggested that the Veteran was ever treated for an 
inflammatory disorder, and current testing was normal.  The 
Veteran did have fibromyalgia, but this could be accounted for by 
his hepatitis C.  He did not have a systemic inflammatory 
disease, lupus, or connective tissue disorder, or a systemic 
rheumatologic disorder that would account for his musculoskeletal 
symptoms.  He did have fibromyalgia, but there was no 
documentation of his symptoms during service or within one year 
of discharge from service.  Therefore, it was not likely that 
this disability was due to active service.  

The September 2010 VHA opinion described the various factors and 
limited information that made it difficult to describe the 
probability that the Veteran had hepatitis C during service.  
However, even if it were to be assumed that the Veteran had 
hepatitis C by December 1975, it was less than a 50 percent 
probability that his shoulder complaints were from chronic 
hepatitis C infection.  Such manifestations may be associated 
with cryoglobulinemia, but the Veteran had tested negative.  
Chronic hepatitis C could also produce arthralgias and myalgias 
but these were not associated with erosive or destructive changes 
on radiographs requiring joint replacements.  The examiner also 
provided reasons as to why the Veteran's disability could not be 
attributed to hepatitis A or hepatitis B in this particular case.  

Initially, the Board notes that the question of whether or not 
the Veteran had a shoulder disability prior to entering active 
service has been raised by the record.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.  

In this case, the Veteran's November 1973 entrance examination 
found that both shoulders were normal.  The Veteran noted that he 
had a history of a hip fracture as a child, but did not mention 
any fracture of the shoulder.  The Board notes that April 1976 
service treatment records state that the Veteran fractured his 
left shoulder at age 14, and the October 2008 VA examination 
states that the Veteran had a right clavicle fracture prior to 
entering service.  There is no other evidence that pertains to 
preexisting shoulder disabilities, and there is no statement from 
the Veteran that addresses this matter.  The Board concludes that 
these two references to preservice shoulder injuries, which do 
not even involve the same shoulder, do not constitute clear and 
unmistakable evidence of a preexisting shoulder disability, and 
the presumption of soundness remains intact.  

However, after careful review of the Veteran's contentions and 
the medical evidence, the Board finds that entitlement to service 
connection for a bilateral shoulder disability is not warranted.  

The service treatment records confirm that the Veteran was seen 
for complaints of bilateral shoulder pain on several occasions.  
The post service medical records show that the Veteran was 
diagnosed as having severe osteoarthritis of both shoulders in 
1999, which eventually led to arthroplasties for each shoulder.  
Thus, two of the three elements required for service connection 
have been met.  

Unfortunately, the preponderance of the evidence is against a 
finding that there is a nexus between the shoulder problems 
treated in service and the current disability.  Basically, the 
Veteran's complaints of pain for the past 20 to 25 years are 
outweighed by the expert medical opinions.

The Veteran has not submitted any statements that say he has 
experienced bilateral shoulder pain on a more or less continuous 
basis for the period between discharge from service and the 
diagnoses of his current disabilities.  However, the Veteran 
reported a history of shoulder pain for the past 20 to 25 years 
to the November 1999 private examiner, when it was also noted 
that the Veteran jumped out of planes in the military.  Although 
the Veteran is both competent and credible to report this pain, 
there is not enough detail to determine the frequency of his 
pain.  It is impossible to tell whether or not the Veteran had 
near continuous shoulder pain, shoulder pain on two or three 
occasions, or some intermediary amount of pain between his 1976 
discharge and the 1999 diagnosis of arthritis.  This makes any 
finding of continuity of symptomatology weak at best.  Moreover, 
he worked in industrial labor for many years, has not indicated 
that he had any treatment over those years, nor is it indicated 
that he missed work during that time.  The VA examiners have 
indicated no relationship to service, and there is no competent 
medical evidence to the contrary.

Significantly, every medical examiner who has reviewed the 
medical evidence and issued an opinion in this matter has found 
that there is no relationship between the shoulder complaints 
treated in service and the current disabilities.  Basically, the 
evidence does not suggest that the shoulder complaints in service 
were for a chronic disability, and the current disabilities far 
exceed what could be attributed to those complaints.  The Board 
notes that the left shoulder X-ray obtained in service was 
negative for arthritis, and was considered normal, although 
described as the upper limits of normal.  The October 2008 VA 
examiner opined that while the Veteran had some bumps and bruises 
in service, it was difficult to attribute all of what had gone on 
since his time in service to those bumps and bruises.  Therefore, 
it was less likely than not that the current shoulder 
disabilities were related to the symptoms treated in active 
service.  This opinion outweighs any finding of continuity of 
symptomatology from the Veteran's contentions because while the 
Veteran is competent and credible to report his symptoms, he is 
not competent to state that the current findings are capable of 
developing from or being related to the findings in service.  For 
this reason, the Board finds that the negative medical opinion is 
of more probative value than any finding of continuity of 
symptomatology that may be made from the Veteran's reports of 
post service pain, and concludes that there is no nexus between 
the current disabilities and the symptoms treated in service.  

The October 2008 VA examiner suspected that the Veteran's 
problems might be from a systemic disease, but the March 2010 VA 
examiners were unable to find any such disability, much less one 
that began in service.  They opined that it was less likely than 
not that the Veteran's current disabilities were due to active 
service.  Similarly, the September 2010 VHA opinion addressed 
whether or not the hepatitis for which the Veteran was treated in 
service may have caused his shoulder disabilities, but the 
examiner explained that the type of destructive changes 
experienced by the Veteran were not the result of hepatitis.  The 
Board concludes that as every medical opinion has found that 
there is no relationship between the current shoulder disability 
and the complaints in service, and as these opinions are of 
greater probative value than the degree of continuity of 
symptomatolgy that has been demonstrated, the preponderance of 
the evidence is against the claim for service connection for a 
bilateral shoulder disability.  

Cervical Spine

Service treatment records from January 1974 show that the Veteran 
had fallen on his low back.  He was experiencing pains in his 
back and neck.  

March 1974 records note mild muscular neck pain.  

The October 1976 discharge examination found that the neck was 
normal. 

The post service medical records include November 1999 records 
that note pain in the lower neck without any specific injury.  An 
X-ray study showed degenerative joint disease with narrowing of 
the facets.  He had symptoms of numbness and tingling in both 
arms, which was suggestive of a possible disc problem. 

In other November 1999 private records, the Veteran reports 
having experienced neck pain for over 20 years but that it had 
significantly increased over the more recent past.  He had been a 
paratrooper in the military 20 years ago.  On examination, the 
Veteran was tender posteriorly at approximately C7 to T1.  A 
magnetic resonance imaging study showed degenerative changes, C4 
to C7.  

The private records that show treatment for his shoulder 
disabilities in September 2000 also note that the Veteran has a 
history of cervical degenerative disc disease.  

The October 2008 VA examiner reviewed the claims folder.  He 
stated that the only entry regarding the neck was the March 1974 
entry where the Veteran was diagnosed with mild neck strain 
without any history of trauma.  Currently, he complained of a 
constant stabbing pain in the neck, which was usually 8 on a 
scale of 10 but could flare to 10 out of 10 with activity.  X-ray 
studies demonstrated some arthritic changes throughout the 
subaxial spine, and virtually no joint space between C7 and T1.  
Hypertrophy was also noted at other levels.  The diagnosis 
included degenerative disc disease and degenerative joint disease 
of the subaxial cervical spine.  Once again, the examiner stated 
that although the Veteran did have some bumps and bruises while 
in the service, it was difficult to attribute all of what had 
gone on since that time to those bumps and bruises.  He opined 
that the Veteran's cervical spine disability was less likely than 
not related to events that occurred while he was in service, and 
the possibility of a systemic disorder was noted.  

As previously noted, the March 2010 VA examiners did not find 
that the Veteran had a systemic disease to which his neck 
disability could be attributed.  The September 2010 VHA opinion 
found that even if the Veteran had hepatitis C in service, it 
would not have caused the type of degenerative changes 
experienced by the Veteran.  

The Board finds that entitlement to service connection for a neck 
disability to include degenerative joint disease is not 
demonstrated for the same reasons and bases for which service 
connection for the bilateral shoulder disabilities was not 
demonstrated.  There is evidence of neck complaints in service 
and evidence of a current disability.  However, the evidence does 
not show that the neck disability treated in service was chronic, 
or that there is a nexus between the in-service complaints and 
the current disability.  As with the shoulders, the Veteran's 
reports of 20 years of neck pain are both competent and credible, 
but create at best a weak finding of continuity of 
symptomatology.  In contrast, the October 2008 examiner indicates 
that the current findings surpass what could be attributable to 
the minor traumas treated in service.  The medical opinions state 
there is no relationship between the current neck disability and 
active service to include a disability from a systemic disease or 
hepatitis.  This outweighs any finding of continuity of 
symptomatology from the Veteran's contentions because while the 
Veteran is competent and credible to report his symptoms, he is 
not competent to state that the current disability is capable of 
resulting from the findings in service.  Therefore, his claim for 
service connection for a neck disability is not established. 

Bilateral Knees

The service treatment records do not show that the Veteran 
complained of any knee injuries or received treatment for any 
complaints regarding the knees.  The October 1976 discharge 
examination was negative for a knee disability.  

The post service medical records are negative for complaints or 
treatment for bilateral knee disabilities until many years after 
discharge from service.  

At the October 2008 VA examination, the Veteran reported having 
sustained a left knee injury during service.  He added that there 
had been no right knee injury.  He currently reported bilateral 
knee pain with the left worse than the right.  He complained of 
instability in the left knee but not the right.  The Veteran 
reported intermittent swelling of the knees but none currently.  
X-ray studies showed mild medial compartment arthritis of the 
right knee and moderate to severe compartment arthritis of the 
left knee.  The diagnosis was moderate bilateral knee 
degenerative joint disease.  However, the examiner opined that 
the Veteran's current knee disabilities were not related to 
service.  

As reported, the March 2010 VA examiners did not find that the 
Veteran had a systemic disease to which his neck disability could 
be attributed, and the September 2010 VHA opinion found that even 
if the Veteran had hepatitis C in service, it would not have 
caused the type of degenerative changes experienced by the 
Veteran.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a bilateral knee 
disability.  Although the service treatment records are negative 
for a knee disability, the Veteran reports that he was treated 
for a left knee injury following a parachute jump.  The Board 
finds this statement to be both competent and credible.  However, 
this establishes nothing more than that the Veteran was seen for 
an acute injury, as there is no subsequent evidence in the 
service treatment records to show that the injury resulted in a 
chronic left knee disability, and the knees were normal at 
discharge.

In addition, while the Veteran's statement is evidence of a left 
knee injury during service, he also stated that he did not have a 
right knee injury during service.  Furthermore, the Veteran has 
not reported a history of knee pain since discharge from service, 
and there is no record of treatment for a knee disability between 
discharge and 2008.  It follows that continuity of symptomatology 
between the current diagnoses of bilateral knee degenerative 
joint disease and active service is not demonstrated.  The 
October 2008 VA examiner opined that the knee disabilities were 
not related to service, and the March 2010 and September 2010 VA 
opinions said the knee disabilities are not the result of a 
systemic disease or hepatitis.  As there is no evidence of 
relationship between active service and the current knee 
disabilities, service connection is not warranted.  

In reaching this decision, the Board notes the Veteran's sincere 
opinion that his current knee disabilities are the result of 
parachute jumps during service.  However, this is a medical 
opinion that the Veteran is not competent to make, and every 
medical expert who has expressed an opinion has found that there 
is no relationship.  

Low Back

Service treatment records from January 1974 show that the Veteran 
had fallen on his low back.  He was experiencing pains in his 
back and neck.  

In September 1975, the service treatment records state that the 
Veteran was the victim of an assault by someone with a hammer.  
He had injuries that included the right side of the back.  An X-
ray study was negative for fractures, and the impression was 
multiple contusions.  

December 1975 service treatment records show that the Veteran 
complained of shoulder pain and lower back pain with movement.  
The lumbosacral spine was tender to palpation.  There was full 
range of active and passive motion.  The impression was myalgia.  

The Veteran was seen after a two or three day history of low back 
pain without trauma in August 1976.  He also experienced some 
intermittent burning on urination.  The impression was low back 
pain.  Additional impressions were rule out urinary tract 
infection and rule out lumbosacral strain.  

Other August 1976 records state that the Veteran had been in a 
fight and had been kicked in the low back.  He had full range of 
motion but with difficulty.  Straight leg raising was negative.  
The impression was low back strain.  

The October 1976 discharge examination found that the Veteran's 
spine was normal.  

The post service record that first notes a low back disability is 
the October 2008 VA examination.  The claims folder was reviewed 
by the examiner, who noted the multiple injuries of low back pain 
in the service treatment records.  This included two acute 
accidents.  Currently, he reported low back pain at a level 8 on 
a scale to 10, with flare-ups to 10 out of 10 two or three times 
each week.  He said that the flare-ups occur with increased 
activity.  The Veteran also had complaints of burning, numbness, 
and tingling into the lower extremities.  The X-ray studies 
showed degenerative scoliosis, as well as decreased space level 
at L3 to L4 and significant facet hypertrophy.  The diagnosis was 
lumbar spine degenerative scoliosis.  However, as with the 
shoulders and neck, the examiner stated that although the Veteran 
did have some bumps and bruises while in the service, it was 
difficult to attribute all of what had gone on since that time to 
those bumps and bruises.  He opined that the Veteran's low back 
disability was less likely than not related to events that 
occurred while he was in service, and the possibility of a 
systemic disorder was noted.  

The March 2010 and September 2010 VA opinions determined that the 
Veteran did not have had a systemic disease to which his low back 
disability could be attributed, and that even if the Veteran had 
hepatitis C in service, it would not have caused the type of 
degenerative changes he experienced.  

The Board concludes that entitlement to service connection for a 
low back disability is not demonstrated for reasons and bases 
that are similar to those for the denial of the claims for the 
shoulders and neck.  There is evidence of low back injuries and 
complaints in service and evidence of a current disability.  
However, the evidence does not show that the low back disability 
treated in service was chronic, or that there is a nexus between 
the in-service complaints and the current disability.  In this 
instance, the Veteran has not related a history of low back pain 
or back treatment following discharge, so there is no basis for 
continuity of symptomatology.  The medical opinions state there 
is no relationship between the current low back disability and 
active service to include a disability from a systemic disease or 
hepatitis.  The Veteran believes that there is a relationship, 
but he does not have the medical expertise to express this 
opinion.  There is no competent medical opinion that supports his 
contentions.  Therefore, his claim for service connection for a 
neck disability is not established. 





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral leg disabilities 
is denied. 

Entitlement to service connection for bilateral shoulder 
disabilities to include degenerative joint disease is denied. 

Entitlement to service connection for a cervical spine disability 
to include degenerative joint disease and/or disc disease is 
denied. 

Entitlement to service connection for bilateral knee disabilities 
is denied. 

Entitlement to service connection for a low back disability is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


